In a proceeding by a landlord of residential property, pursuant to article 78 of the Civil Practice Act: (a) to annul a determination of the appellant rent authorities, dated February 23,1962, which cancelled maximum rent increases theretofore ordered by a Local Rent Administrator; and (b) to compel such increases to be reinstated retroactively to that date, the State Rent Administrator appeals from the following two orders of the Supreme Court, Kings County: (1) an order entered April 30, 1962, which denied said appellants’ cross motion to dismiss the petition for patent insufficiency (see 34 Misc 2d 70); and (2) an order entered August 10, 1962, which inter alia granted said petition; annulled said determination; and directed that, effective as of February 23, 1962, said rent increases be reinstated. Orders reversed on the law, without costs; cross motion to dismiss the petition granted; and petition dismissed (Capway Realty Corp. v. Temporary State Housing Rent Comm., 18 A D 2d 687; Matter of Solmar Realty Corp. v. Temporary State Housing Rent Comm., 18 A D 2d 705). No questions of fact were considered. Beldoek, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.